     Case: 4:19-cv-00163-MPM-JMV Doc #: 25 Filed: 06/22/20 1 of 1 PageID #: 398




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

ANDREW CLINTON CRUSE                                                                    PETITIONER

v.                                                                        No. 4:19CV163-MPM-JMV

WENDEL BANKS, ET AL.                                                                 RESPONDENTS


                          ORDER DENYING PLAINTIFF’S MOTION

        This matter comes before the court on the motion [20] by Andrew Clinton Cruse for an

investigation and hearing into alleged assaults against him and others at Unit 720 of the Central

Mississippi Correctional Facility, in which disabled inmates are housed. These allegations involve

conditions of confinement, and this cause is a habeas corpus case, which involves the validity of Mr.

Cruse’s conviction and sentence. As such, if Mr. Cruse wishes to pursue his conditions of

confinement claims, he must do so by initiating a separate case under 42 U.S.C. § 1983 in the United

States District Court for the Southern District of Mississippi. Therefore, the instant motion [20] for

an investigation and hearing is DENIED.


        SO ORDERED, this, the 22nd day of June, 2020.

                                                /s/ MICHAEL P. MILLS
                                                UNITED STATES DISTRICT JUDGE
                                                NORTHERN DISTRICT OF MISSISSIPPI
